                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES                                           CRIMINAL ACTION

               v.

 NATHANIEL GRIFFIN                                       NO. 07-374-02

                                         ORDER

       AND NOW, this 7th day of May, 2021, upon consideration of pro se defendant’s Motion

for Compassionate Release (Document No. 340, filed September 29, 2020), the Government’s

Response in Opposition to Defendant’s Motion to Reduce Sentence (Document No. 342, filed

December 29, 2020), pro se defendant’s Supplemental Motion for Compassionate Release

(Document No. 344, filed January 4, 2021), the Government’s Response in Opposition to

Defendant’s Supplemental Motion to Reduce Sentence (Document No. 353, filed February 8,

2021), and pro se defendant’s Response to the Government’s Opposition (Document No. 357,

filed April 19, 2021), for the reasons stated in the accompanying Memorandum dated May 7,

2021, IT IS ORDERED that pro se defendant’s Motion for Compassionate Release and

Supplemental Motion for Compassionate Release are DENIED.

                                                  BY THE COURT:

                                                  /s/ Hon. Jan E. DuBois

                                                     DuBOIS, JAN E., J.
